Citation Nr: 0125167	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel
INTRODUCTION

The veteran had active service from October 1943 until 
January 1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO) which determined that new and material evidence had not 
been submitted to reopen the veteran's previously denied 
claim of entitlement to service connection for bilateral 
hearing loss.

The veteran presented testimony at a personal hearing which 
was chaired by the undersigned Board member at the RO in 
August 2001.

FINDINGS OF FACT

1.  A January 1999 Board decision denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

2.  The evidence associated with the claims file subsequent 
to the Board's January 1999 decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The Board's January 1999 decision denying entitlement to 
service connection for, inter alia, bilateral hearing loss is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  Evidence received subsequent to the Board's January 1999 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a), 20.1105 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for bilateral hearing loss.  In essence, he 
contends that exposure to noise and acoustic trauma during 
his World War II combat service led to his current hearing 
loss.

As will be discussed in detail below, the question which must 
be initially answered is whether the veteran has submitted 
new and material evidence which is sufficient to reopen his 
claim which was the subject of a final Board decision in 
January 1999. 

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2001).  In cases in which sensorineural hearing 
loss is involved, service connection may be granted if 
permanent hearing loss appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be granted for hearing loss, 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter, if the evidence 
demonstrates that there is a connection between military 
service and the current disability.  38 C.F.R. § 3.303(d) 
(2001; Cosman v. Principi, 3 Vet. App. 505, 505 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Finality/new and material evidence

In general, prior Board decisions are final.  See 38 U.S.C.A. 
7104 (West 1991); 38 C.F.R. 20.1100 (2001).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. See Knightly v. Brown, 
6 Vet. App. 200 (1994). Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record. See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108. Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, 114 Stat. 2096 (2000) [to 
be codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)] redefines the obligations 
of VA with respect to its statutory duty to assist veterans 
in the development of their claims.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim. It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C. 
§ 5103A(f).  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 38 
U.S.C.A. § 5103A].

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  As 
noted above, however, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).   

Moreover, final regulations to effectuate the VCAA were 
published on August 29, 2001 with the same effective date of 
the VCAA, November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [to be codified as amended at  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  However, the regulations 
governing reopening of previously and finally denied claims 
were revised effective the date of publication on August 29, 
2001.  These redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant appeal to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that to a large extent the VCAA may not 
apply to claims such as this.  Furthermore, it is clear that 
VA's implementing regulations do not apply to this case in 
its present posture.

The Board observes, however, that, like most legislation, the 
VCAA may be subject to interpretation and challenge.  The 
Board is aware that subsequent litigation may shed new light 
on the VCAA, including with respect to its application in 
claims such as this one involving the matter of submission of 
new and material evidence.  The Board believes, in any event, 
that the notice provisions found in the VCAA may still be 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

In this regard, the Board notes that, in the March January 
2000 Statement of the Case, the RO informed the veteran of 
the provisions of 38 C.F.R. § 3.156.
See the Statement of the Case, pages 8-9.  The RO further 
informed the veteran that that new and material evidence was 
needed to reopen his claim.  Similarly, in the July 2000 
Supplemental Statement of the Case, the RO provided 
additional notice to the veteran.  The veteran was again 
informed that, in order to reopen a claim, new and material 
evidence must be presented.  

It is clear from the record that the veteran has been 
provided ample notice, as well as ample opportunity to 
present evidence and argument in support of his claim, 
including presenting personal testimony at the August 2001 
Travel Board hearing.
The Board is aware of no specific evidence pertaining to this 
claim which exists and which has not been obtained, and the 
veteran and his representative have pointed to none.  At his 
August 2001 hearing, the veteran specifically indicated that 
no pertinent additional evidence existed [hearing transcript, 
page 13].   

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this claim, 
have been fulfilled.  While it does not appear from the 
record that the veteran was informed of the specific 
provisions of the recently-enacted VCAA, the actions by the 
RO reflect fundamental compliance with the newly enacted 
version of 38 U.S.C.A. § 5103.  

Factual Background

The evidence of record at the time of the Board's January 
1999 decision included service medical records, which showed 
no complaint of or treatment for hearing loss; VA medical 
records of June 1996 recording the veteran's complaint that 
for the previous year he had been experiencing decreased 
hearing and tinnitus; a private health care provider's 
October 1996 audiometric examination demonstrating decreased 
hearing; a letter from the veteran's wife testifying the 
veteran has had difficulties hearing since 1946; and a 
February 1998 letter from a private physician reporting exam 
results demonstrating decreased hearing and stating that the 
physician believed the veteran's hearing loss is a result of 
the veteran's service.  

In its January 1999 decision, the Board denied the veteran's 
claim.  The Board ascribed little weight of probative value 
to the letter from the treating physician, reasoning that the 
physician's conclusion was merely based on the veteran's own 
reported history (citing cases such as Godfrey v. Brown, 8 
Vet. App. 113 (1995) and Swann v. Brown 5 Vet. App. 229 
(1993).  The Board in essence based its decision on lack of 
evidence of hearing loss during the veteran's period of 
active service or for many years thereafter.  The Board 
further pointed to 1996 VA medical records 1996 recording the 
veteran's complaint that he had suffered from decreased 
hearing loss only during the preceding year, which was 
approximately 50 years after he left military service.

Evidence associated with the claims file since the Board's 
January 1999 decision includes a November 1998 VA audiometric 
examination demonstrating the veteran suffered from 
moderately severe to profound sensorineural hearing loss and 
is a candidate for hearing aids.  Also of record since the 
Board's decision are VA medical records of May and June of 
2000.  The May 2000 record indicates that despite the hearing 
aids, the veteran was having difficulty understanding speech 
in noisy situations.  It was recommended the veteran's 
hearing aids be equipped with directional microphones.  The 
record of June 2000 shows the veteran had been issued hearing 
aids with the suggested directional microphones.

Also of record is the veteran testimony at his August 2001 
hearing.  He testified as to noise exposure during service, 
including in combat in Italy.  The veteran's representative 
urged the Board to take into consideration the veteran's 
combat status. 

Analysis

The January 1999 Board decision which denied the veteran's 
claim was unappealed and is final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

The Board has carefully reviewed the newly-submitted evidence 
in an effort to determine whether all or part of it 
constitutes new and material evidence which would enable the 
veteran's claim to be reopened.

With respect to the additionally submitted medical evidence, 
the report of the audiomteric examination performed in 
November 1999 and the May and June 2000 VA medical records, 
while demonstration of a current disability is certainly 
relevant and material to the veteran's claim, this fact was 
established by evidence submitted prior to the Board's 1999 
decision.  It was undisputed at the time of the Board's 
original denial that the veteran suffered from hearing loss.  
This fact is undisputed now.  Therefore, the Board finds this 
evidence duplicative of similar evidence already of record 
and already considered by the Board in its January 1999 
decision.
In Morton v. Principi, 3 Vet. App. 508, 509 (1992), the Court 
held that medical records describing a veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based on new and material evidence.  So it is in 
this case.

The question which must be answered in this case is the 
relationship, if any, between the veteran's current 
disability and his military service.  The recent medical 
records do not address the matter of a causal connection 
between his stated in-service injury and current hearing 
loss.  As a result, this evidence cannot be deemed new and 
material evidence.

Also of record is the veteran's testimony to the effect that 
there is a relationship between his service and his current 
hearing loss.  These statements are essentially reiterative 
of previous contentions of the veteran.  Since the hearing 
testimony restates contentions already on file, it is 
cumulative and does not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, there is no evidence that the veteran possesses the 
requisite medical training and expertise necessary to render 
him competent to offer evidence on matters such as medical 
causation.  See, in general, Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Hickson v. West, 11 Vet. App. 374, 378 (1998), the Court 
found that lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.

Finally, the veteran's representative has alluded to the 
combat presumptions found in 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  The law pertaining to combat status 
has been in effect for many years and is not new and material 
evidence.  Cf. Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993).  In any event, there appears to have been no dispute 
at any time that the veteran served in combat.  As noted 
above, however, the question is whether there is a 
relationship between the veteran's noise exposure during 
combat and his current disability.  Establishment of combat 
status, alone, does not serve to answer that question.  The 
above-cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service. 
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996).  Medical evidence to 
that effect is required, and the additional evidence 
submitted does not include such medical nexus evidence.

In conclusion, for the reasons and bases expressed by the 
Board above, the evidence that has come of record since the 
Board's January 1999 decision cannot be deemed new and 
material evidence.  The veteran's request to reopen his claim 
of service connection for bilateral hearing loss is 
accordingly denied.




CONTINUED ON NEXT PAGE


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

